Case: 16-20052      Document: 00514065016         Page: 1    Date Filed: 07/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-20052                               FILED
                                  Summary Calendar                         July 10, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
IFEANYICHUKWU IROH,

                                                 Plaintiff-Appellant

v.

BANK OF AMERICA, N.A.; CALIBER HOME LOAN, INCORPORATED; DHI
MORTGAGE COMPANY, LIMITED; RANDALL C. PRESENT; U.S. BANK
NATIONAL ASSOCIATION; BRIA CARTER; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INCORPORATED; MERSCORP HOLDINGS,
INCORPORATED; LSF9 MASTER PARTICIPATION TRUST; CHASE
BANK; SUMMIT TRUSTEE SERVICES, L.L.C.; NATHAN F. SMITH;
RECONTRUST, N.A.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-1601


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20052     Document: 00514065016     Page: 2   Date Filed: 07/10/2017


                                  No. 16-20052

      Ifeanyichukwu Iroh appeals the district court’s dismissal of his civil
action for failure to state a claim pursuant to Federal Rule of Civil Procedure
12(b)(6). “This Court must examine the basis of its jurisdiction, on its own
motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). In a
civil case, a timely notice of appeal is a jurisdictional requirement. Bowles v.
Russell, 551 U.S. 205, 214 (2007).
      The district court did not enter a separate judgment in conjunction with
its dismissal order, as required by Federal Rule of Civil Procedure 58(a). Thus,
the judgment was not deemed entered until 150 days after the December 17,
2015 entry of the dismissal order, or May 15, 2016.         See FED. R. CIV. P.
58(c)(2)(B); FED. R. APP. P. 4(a)(7)(A)(ii); see also Freudensprung v. Offshore
Tech. Servs. Inc., 379 F.3d 327, 334-37 (5th Cir. 2004). Iroh’s January 19, 2016
motion requesting that the district court’s dismissal order be set aside is
properly considered a timely Rule 59(e) motion. See Mangieri v. Clifton, 29
F.3d 1012, 1015 n.5 (5th Cir. 1994) (holding that, regardless of how it is
characterized, a motion seeking reconsideration of a judgment is treated as a
Rule 59(e) motion if it was filed within the applicable time limit). Because the
district court has not yet ruled on Iroh’s Rule 59(e) motion, his notice of appeal
is not yet effective, and this appeal is premature.        See FED. R. APP. P.
4(a)(4)(B)(i); Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994); see also United
States v. Redd, 652 F. App’x 300, 302-03 & n.4 (5th Cir. 2016), cert. denied, 137
S. Ct. 690 (2017).
      In light of the foregoing, we remand this case for the limited purpose of
allowing the district court to rule on Iroh’s pending Rule 59(e) motion. See
Burt, 14 F.3d at 260-61; Hunter v. U.S. Parole Com’n, 271 F. App’x 418, 419
(5th Cir. 2008). Iroh’s appeal is held in abeyance pending such disposition by
the district court.



                                        2
  Case: 16-20052   Document: 00514065016   Page: 3    Date Filed: 07/10/2017


                            No. 16-20052

    REMANDED       FOR   LIMITED      PURPOSE;       APPEAL     HELD      IN
ABEYANCE.




                                  3